DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on December 9, 2020, is a continuation of an international PCT application, filed on June 20, 2019, and claims priority to a foreign application, filed on June 20, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 9, 2020 and October 18, 2021 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
Claims 1-4, 9-12 and 17-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent Application No. 17/240,568. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
Claims 5-8 and 13-16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent Application No. 17/240,568 in view of Jeon et al. (US 2021/0281368 A1). The claims at issue for consideration are not identical, however for the supposedly more narrow aspects of the present claims, Jeon et al. provides prior art disclosure and suggestions for the claimed invention (Jeon, paras. [0041], Id.) The prior art disclosure and suggestions of Jeon et al. are for reasons of enabling quicker and more efficient IS/OOS reporting relative to the RLM RS periodicity implemented by a RAN node (Jeon, para. [0022], Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art, for reasons of enabling quicker and more efficient IS/OOS reporting relative to the RLM RS periodicity implemented by a RAN node.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-eligibility rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-eligible subject matter.
Claim 19 is directed to a computer readable storage medium. However, the claimed invention as directed to “[a] computer readable storage medium” is construed to include transitory signals per se, and accordingly is considered as directed to non-eligible subject matter. Ex parte Mewherter, 107 USPQ2d 1857 (PTAB 2013). A claim drawn to a computer readable storage medium may be amended to narrow the claim to cover only statutory embodiments in Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February 23, 2010).
Claim 20 is directed to a computer program product. However, the claimed invention as directed to “[a] computer program product” is construed to include software per se, and accordingly is considered as directed to non-eligible subject matter (MPEP 2106.03, “Non-limiting examples of claims that are not directed to any of the statutory categories include: - Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; - Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and - Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).”)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for all anticipation rejections set forth in this in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alriksson et al. (US 2019/0053082 A1).
1. A method for radio link monitoring (Alriksson, Abstract), comprising: 
Alriksson, Abstract, “In one aspect, a wireless device monitors radio link quality for a link between the wireless device and a wireless transmitter that is configured to transmit a discovery signal at spaced, periodic, intervals and that is further configured to intermittently transmit subframes carrying user data, such that the wireless device is unable to predict which subframes will carry user data before attempting to detect the subframes. The wireless device collects, for each of the spaced, periodic, intervals, discovery-signal signal quality metrics corresponding to the discovery signal. The wireless device also collects, for each detected subframe carrying user data, detected-subframe signal quality metrics corresponding to the detected subframe. The wireless device generates, for each of a plurality of evaluation intervals, an in-synch or out-of-synch indication, based on a combination of the discovery-signal signal quality metrics corresponding to the evaluation interval and the detected-subframe signal quality metrics corresponding to the evaluation interval.” emphasis added.); and 
determining, by the terminal device, whether to report at least one of an in sync (IS) indication or an out of sync (OOS) indication according to a result of RLM measurement on the first resource, and a result of RLM measurement or a downlink signal reception condition on a second resource (Alriksson, Abstract, “In one aspect, a wireless device monitors radio link quality for a link between the wireless device and a wireless transmitter that is configured to transmit a discovery signal at spaced, periodic, intervals and that is further configured to intermittently transmit subframes carrying user data, such that the wireless device is unable to predict which subframes will carry user data before attempting to detect the subframes. The wireless device collects, for each of the spaced, periodic, intervals, discovery-signal signal quality metrics corresponding to the discovery signal. The wireless device also collects, for each detected subframe carrying user data, detected-subframe signal quality metrics corresponding to the detected subframe. The wireless device generates, for each of a plurality of evaluation intervals, an in-synch or out-of-synch indication, based on a combination of the discovery-signal signal quality metrics corresponding to the evaluation interval and the detected-subframe signal quality metrics corresponding to the evaluation interval.” emphasis added. Id.)
2. The method according to claim 1, wherein determining, by the terminal device, whether to report the IS indication and/or the OOS indication according to the result of the RLM measurement on the first resource, and the downlink signal reception condition on the second resource, comprises at least one of: 
determining, by the terminal device, to report the IS indication, based on a determination that the result of the RLM measurement on the first resource is IS (Alriksson, Abstract, Id.); or, 
determining, by the terminal device, whether to report the OOS indication according to whether a downlink signal sent by a network device is received on the second resource, based on a determination that the result of the RLM measurement on the first resource is OOS (Alriksson, Abstract, Id.)
3. The method according to claim 2, wherein determining, by the terminal device, whether to report the OOS indication according to whether the downlink signal sent by the network device is received on the second resource, comprises at least one of: 
determining, by the terminal device, not to report the OOS indication, based on a determination that the terminal device receives the downlink signal on the second resource (Alriksson, Abstract, Id.); or, 
determining, by the terminal device, to report the OOS indication, based on a determination that the terminal device does not receive the downlink signal on the second resource (Alriksson, Abstract, Id.)

determining, by the terminal device, to report the IS indication (Alriksson, Abstract, Id.)
9. A terminal device (Alriksson, FIG. 8), comprising: 
a processor (Alriksson, FIG. 8, Id.), configured to perform radio link monitoring (RLM) on a first resource (Alriksson, Abstract, Id.); to determine whether to report at least one of an in sync (IS) indication or an out of sync (OOS) indication according to a result of RLM measurement on the first resource, and a result of RLM measurement or a downlink signal reception condition on a second resource (Alriksson, Abstract, Id. cf. Claim 1).
10. The terminal device according to claim 9, wherein the processor is specifically configured to at least one of: 
determine to report the IS indication, based on a determination that the result of the RLM measurement on the first resource is IS (Alriksson, Abstract, Id.); or, 
determine whether to report the OOS indication according to whether a downlink signal sent by a network device is received on the second resource, based on a determination that the result of the RLM measurement on the first resource is OOS (Alriksson, Abstract, Id. cf. Claim 2).
11. The terminal device according to claim 10, wherein the processor is specifically configured to at least one of: 
determine not to report the OOS indication, based on a determination that the terminal device receives the downlink signal on the second resource (Alriksson, Abstract, Id.); or, 
determine to report the OOS indication, based on a determination that the terminal device does not receive the downlink signal on the second resource (Alriksson, Abstract, Id. cf. Claim 3).

determine to report the IS indication (Alriksson, Abstract, Id. cf. Claim 4).
17. A terminal device, comprising: a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to execute (Alriksson, FIG. 8, Id.) the method according to claim 1.
18. A chip, comprising: a processor, wherein the processor is configured to call and run a computer program from a memory, enabling a device disposed with the chip to perform (Alriksson, FIG. 8, Id.) the method according to claim 1.
19. A computer readable storage medium, configured to store a computer program, wherein the computer program causes a computer to perform (Alriksson, FIG. 8, Id.) the method according to claim 1.
20. A computer program product, comprising computer program instructions, wherein the computer program instructions cause a computer to perform (Alriksson, FIG. 8, Id.) the method according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alriksson et al. (US 2019/0053082 A1) in view of Jeon et al. (US 2021/0281368 A1).
5. The method according to claim 1, wherein the second resource comprises at least one downlink resource within a predetermined time period before a third resource, wherein the third resource is used for reporting the result of the RLM measurement on the first resource (Jeon, para. [0042], “As shown, prior to the next RLM-RS procedure, UE 101 may perform one or more RLM-IMR procedures. For example, leading up to T=1, UE 101 may again measure a SINR and generate an IS/OSS report based on the following relationship: Ps(0)/(Pi(1)+Pn(1)). Similarly, leading up to T=2, UE 101 may measure a SINR and generate an IS/OSS report based on the following relationship: Ps(0)/(Pi(2)+Pn(2)). Further, leading up to T=3, UE 101 may again perform RLM-RS and RLM-IMR, and generate an IS/OOS report based on the following relationship: Ps(3)/Pi(3)+Pn(3). As such, UE 101 may use RLM-IMR to enhance IS/OOS reporting periodicity, which may enable UE 101 to promptly recognize and/or respond to link failures and/or interruptions.”) The prior art disclosure and suggestions of Jeon et al. are for reasons of enabling quicker and more efficient IS/OOS reporting relative to the RLM RS periodicity implemented by a RAN node (Jeon, para. [0022], “The techniques, described herein, may provide measurement procedures for RLM that may enable quicker, more efficient IS/OOS reporting, relative to the RLM RS periodicity implemented by a RAN node. In some embodiments, this may be achieved by using interference measurement resources (IMR) in addition to RS for RLM. IMR may be configured by not transmitting signals in certain radio resources, and thereby enable the UE capture, measure, etc., just the interference component of the RAN. Since IMR may, essentially, include the absence of transmitting a signal over a certain radio resource, the use of IMR for RLM purposes may provide a considerably less resource-intensive solution to promptly detecting radio link failures. In some embodiments, as described herein, the IMR for RLM may also, or alternatively, be shared for channel state ”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling quicker and more efficient IS/OOS reporting relative to the RLM RS periodicity implemented by a RAN node.
6. The method according to claim 1, wherein a plurality of measurement resources are included within one measurement period, and the plurality of measurement resources comprise the first resource and the second resource located after the first resource (Jeon, FIG. 2); and 
determining, by the terminal device, whether to report at least one of the IS indication or the OOS indication according to the result of the RLM measurement on the first resource, and the result of the RLM measurement on the second resource, comprises: 
stopping, by the terminal device, RLM on the second resource and determining to report the IS indication, based on a determination that the result of the RLM measurement on the first resource is IS (Jeon, paras. [0042], [0047], “…When the RS resource of the best link quality is below a threshold (e.g., RS resource 6 with respect to Threshold 2) UE 101 may determine, therefore, that the RLM metrics for all other RS resources are also below the threshold. By contrast, when the RS resource (e.g., RS resource 6 with respect to Threshold 1) of the best link quality is above a threshold, UE 101 may determine that at least one RLM metric will be above the threshold. UE 101 may use the RLM metric that corresponds to the best RAN node 111 link quality, among all RLM metrics for each Rx beam, to determine and report the IS/OOS condition.” emphasis added.)
7. The method according to claim 6, wherein determining, by the terminal device, whether to report at least one of the IS indication or the OOS indication according to the result of the RLM measurement on the first resource, and the result of the RLM measurement on the second resource, comprises: 
Jeon, paras. [0042], [0047], “…When the RS resource of the best link quality is below a threshold (e.g., RS resource 6 with respect to Threshold 2) UE 101 may determine, therefore, that the RLM metrics for all other RS resources are also below the threshold. By contrast, when the RS resource (e.g., RS resource 6 with respect to Threshold 1) of the best link quality is above a threshold, UE 101 may determine that at least one RLM metric will be above the threshold. UE 101 may use the RLM metric that corresponds to the best RAN node 111 link quality, among all RLM metrics for each Rx beam, to determine and report the IS/OOS condition.” emphasis added. Id.)
8. The method according to claim 1, wherein performing, by the terminal device, the RLM on the first resource, comprises: 
performing, by the terminal device, a Signal to Noise-Interference Ratio (SINR) measurement on the first resource (Jeon, para. [0041], “FIG. 2 is a block diagram of an example 200 of RLM of a RS (RLM-RS) and RLM of an IMR (RLM-IMR) to compute IS/00S. As shown, UE 101 may measure a level or degree of signal interference (Pi) and noise ratio (SINR) (Pn). UE 101 may also perform RLM-RS by measuring a best (e.g., strongest, clearest, etc.) transmission (Tx) beam (Ps(t), where t is time) from RAN node 101. Additionally, UE 101 may determine, generate, produce, etc., an IS/OOS report based on the Tx beam measurement and SINR. For example, as shown in FIG. 2, the IS/OOS report may be determined based on the following relationship: Ps(0)/Pi(0)+Pn(0).”); and the method further comprises: 
determining, by the terminal device, that the result of the RLM measurement on the first resource is IS, based on a determination that the measured and obtained SINR is greater than an in sync threshold Qin (Jeon, paras. [0041], [0047], “…When the RS resource of the best link quality is By contrast, when the RS resource (e.g., RS resource 6 with respect to Threshold 1) of the best link quality is above a threshold, UE 101 may determine that at least one RLM metric will be above the threshold. UE 101 may use the RLM metric that corresponds to the best RAN node 111 link quality, among all RLM metrics for each Rx beam, to determine and report the IS/OOS condition.” emphasis added. Id.); and 
determining, by the terminal device, that the result of the RLM measurement on the first resource is OOS, if the measured and obtained SINR is less than an out of sync threshold Qout (Jeon, paras. [0041], [0047], “…When the RS resource of the best link quality is below a threshold (e.g., RS resource 6 with respect to Threshold 2) UE 101 may determine, therefore, that the RLM metrics for all other RS resources are also below the threshold. By contrast, when the RS resource (e.g., RS resource 6 with respect to Threshold 1) of the best link quality is above a threshold, UE 101 may determine that at least one RLM metric will be above the threshold. UE 101 may use the RLM metric that corresponds to the best RAN node 111 link quality, among all RLM metrics for each Rx beam, to determine and report the IS/OOS condition.” emphasis added. Id.)
13. The terminal device according to claim 9, wherein the second resource comprises at least one downlink resource within a predetermined time period before a third resource, wherein the third resource is used for reporting the result of the RLM measurement on the first resource (Jeon, para. [0042], Id. cf. Claim 5).
14. The terminal device according to claim 9, wherein a plurality of measurement resources are included within one measurement period, and the plurality of measurement resources comprise the first resource and the second resource located after the first resource (Jeon, FIG. 2, Id.), and 
Jeon, paras. [0042], [0047], Id. cf. Claim 6).
15. The terminal device according to claim 14, wherein the processor is specifically configured to: 
continue the RLM on the second resource, based on a determination that the result of the RLM measurement on the first resource is OOS (Jeon, paras. [0042], [0047], Id.); and 
the processor is further configured to determine to report the OOS indication until results of RLM measurement on the plurality of measurement resources are all OOS (Jeon, paras. [0042], [0047], Id. cf. Claim 7).
16. The terminal device according to claim 9, wherein the processor is specifically configured to: 
perform a Signal to Noise-Interference Ratio (SINR) measurement on the first resource (Jeon, para. [0041], Id.); and the processor is further configured to: 
determine that the result of the RLM measurement on the first resource is IS, based on a determination that the measured and obtained SINR is greater than an in sync threshold Qin (Jeon, paras. [0041], [0047], Id.); and 
determine that the result of the RLM measurement on the first resource is OOS, based on a determination that the measured and obtained SINR is less than an out of sync threshold Qout (Jeon, paras. [0041], [0047], Id. cf. Claim 8).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476